         Case 3:20-cv-00018-JM Document 14 Filed 08/03/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

KIMBERLY A SKAGGS                                                              PLAINTIFF

V.                          CASE NO. 3:20-CV-18-JM-BD

ANDREW SAUL, Commissioner,
Social Security Administration                                             DEFENDANT

                                         ORDER

       The Court has reviewed the Recommendation filed by Magistrate Judge Beth

Deere. The parties have not filed objections. After careful consideration, the Court

concludes that the Recommendation should be, and hereby is, approved and adopted as

this Court’s findings in all respects. Judgment will be entered accordingly.

       Plaintiff’s Complaint is hereby DISMISSED, without prejudice, for failure to

comply with Court Orders and prosecute her claims.

       IT IS SO ORDERED this 3rd day of August, 2020.


                                          _______________________________
                                          UNITED STATES DISTRICT JUDGE
